--------------------------------------------------------------------------------

Exhibit 10.2

 

SEITEL, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made and entered into by
and between Seitel, Inc., a Delaware corporation (the "Company"), and __________
("Grantee"), effective as of the grant date shown in Appendix A attached hereto
pursuant to the Seitel, Inc. 2004 Stock Option Plan (the "Plan").  The Plan is
incorporated by reference herein in its entirety.  Capitalized terms not
otherwise defined in this Agreement shall have the meaning given such terms as
defined in the Plan.

WHEREAS, Grantee is an employee of the Company and in connection with such
employment, the Committee on behalf of the Company has authorized a grant to
Grantee a number of restricted shares of the Company's Stock, par value $.01 per
share (the "Common Stock"), effective, __________ in the amount indicated on
Appendix A and which is pursuant to and shall be subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing Grantee's
interest in the Company's welfare and growth; and

WHEREAS, Grantee desires to receive shares of the Common Stock as Restricted
Stock pursuant to this Agreement in connection with his employment.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.                  Grant of Common Stock.  Subject to the restrictions,
forfeiture provisions and other terms and conditions set forth herein (a) the
Company hereby grants to Grantee the number of shares of Common Stock
("Restricted Shares") as set out in Appendix A hereto, and (b) subject to the
terms hereof, Grantee shall have and may exercise rights and privileges of
ownership of such Restricted Shares, including, without limitation, the voting
rights of such shares and the right to receive dividends declared in respect
thereof.  This Agreement and the grant of Restricted Shares are subject to
administration by and the rules and procedures established by the Committee
under the Plan.

2.                  Transfer Restrictions; Vesting.

(a)               Generally.  Grantee shall not sell, assign, transfer,
exchange, pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, "Transfer") any Restricted Shares prior to their vesting in
accordance with the Vesting Dates set out in Appendix A.  Further, even after
such Restricted Shares becomes vested, such vested Restricted Shares may not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws or other applicable law,
rules of any exchange on which the Company's securities are traded or listed, or
Company rules or policies as determined by Company in its sole discretion. 
Restricted Shares shall vest as of each of the Vesting Dates set out in Appendix
A provided that Grantee remains employed with the Company through the Vesting
Date, except as may otherwise be provided herein.

(b)               Dividends, etc.  If the Company (i) declares a dividend or
makes a distribution on Common Stock in shares of Common Stock or
(ii) subdivides or reclassifies outstanding shares of Common Stock into a
greater number of shares of Common Stock or (iii) combines or reclassifies
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the number of shares of Grantee's Common Stock subject to the
transfer restrictions in this Agreement shall be proportionally increased or
reduced as to prevent enlargement or dilution of Grantee's rights and duties
hereunder.  The determination of the Company's Board of Directors regarding such
adjustment should be final and binding.

3.                  Vesting on Change in Control.  Notwithstanding the
provisions in Section 2, on the date immediately preceding the date of a Change
in Control (as defined below), the Restricted Shares shall be 100% vested.  For
purposes of this Agreement, a "Change in Control" shall mean the occurrence of
any of the following events:

(a)               any Person (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the Beneficial Owner (except that a Person shall be deemed to be
the Beneficial Owner of all shares that any such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the 60-day period referred
to in Rule 13d-3 under the Securities Exchange Act of 1934 (the "Exchange Act"),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company's then outstanding securities (except
that an acquisition of original issue securities directly from the Company shall
not be deemed an acquisition for purposes of this clause (a));

(b)               during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (a), (c), or (d) of this
paragraph) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

(c)                the consummation of a merger or consolidation of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or resulting entity) more than
50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation in which no premium is intended to be paid to any shareholder
participating in the merger or consolidation;

(d)               the stockholders of the Company approve a plan or agreement
for the sale or disposition of all or substantially all of the consolidated
assets of the Company (other than such a sale or disposition immediately after
which such assets will be owned directly or indirectly by the stockholders of
the Company, in substantially the same proportions as their ownership of the
common stock of the Company immediately prior to such sale or disposition) in
which case the Board shall determine the effective date of the Change in Control
resulting therefrom; or

(e)                any other event occurs which the Board determines, in its
discretion, would materially alter the structure of the Company or its
ownership.

(f)                 "Beneficial Owner" shall have the meaning ascribed to such
term in Rule 13d-3 under the Exchange Act and any successor to such Rule.

(g)               "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a "group" as defined in Section 13(d) thereof.

4.                  Forfeiture.

(a)               Termination of Service.  Notwithstanding the provisions in
Section 2 hereof, if the Grantee's employment with the Company is terminated: 
(i) by the Company without Cause (as defined below); (ii) on account of the
Company's election to not extend the term of the Employment Agreement (as
defined below); (iii) by the Grantee for Good Reason (as defined below); or (iv)
on account of Grantee's death or Disability (as defined below) the Restricted
Shares shall be 100% vested on the effective date of such termination of
employment. 

For the purposes of this Agreement, "Cause" shall mean:

(i)                  willful misconduct or gross negligence by the Grantee in
the performance of his duties under the amended and restated employment
agreement between the Grantee and the Company dated __________ (the "Employment
Agreement");

(ii)                breach of a the Employment Agreement by the Grantee, which,
if curable, is not substantially cured to the satisfaction of the Company
determined by the Company in its sole discretion within ten (10) days after
Grantee's receipt of written notice from the Company of such breach;

(iii)               failure by the Grantee to perform his duties, if not cured
to the satisfaction of the Company determined by the Company within ten (10)
days after Grantee's receipt of written notice from the Company of such breach,
other than a failure resulting from Grantee's incapacity due to Disability (as
defined below);

(iv)               a material violation by the Grantee of the Company's code of
business conduct or the Company's policies or procedures; or

(v)                conviction of the Grantee of, or a plea of nolo contrendere
to, a felony, or his engagement in fraud or other willful misconduct which is
injurious to the business or reputation of the Company.

For purposes of this Agreement, "Good Reason" shall mean:

(i)                  a material diminution in the Grantee's title and duties as
normally-associated with the position of __________ of the Company, without
regard to the additional duties and positions to which he may be assigned from
time to time with respect to affiliates or subsidiaries as described in the
second sentence of Section 3 of the Employment Agreement; [Note: the information
in bold will not be used for Mr. Monson]

(ii)                a reduction in the Grantee's Base Salary as provided in the
Employment Agreement;

(iii)               a change in reporting structure so that the Grantee reports
to someone other than the __________ of the Company; or

(iv)              the relocation of the Grantee's principal place of employment
to a location more than fifty (50) miles from his principal place of employment
with the Company on __________.

For the purposes of this Agreement, "Disability" shall mean the Grantee's
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities for a period of ninety (90) days during any
twelve-month period as determined by the Company.  The Grantee agrees to submit
to any examination that is necessary for a determination of Disability and
agrees to provide any information necessary for a determination of Disability,
including any information that is protected by the Health Insurance Portability
and Accountability Act.

(b)               If Grantee's employment with the Company is terminated by the
Company or Grantee for any reason, other than as provided in Section 3 or 4(a),
then Grantee shall immediately forfeit all Restricted Shares which are unvested
unless the Committee, in its sole discretion, determines that any or all of such
unvested Restricted Shares shall not be so forfeited.

(c)                Forfeited Shares.  Any Restricted Shares forfeited under this
Section 4 shall automatically revert to the Company and become canceled and such
shares shall be again subject to the Plan as provided in Section 4 of the Plan. 
Any certificate(s) representing Restricted Shares which include forfeited shares
shall only represent that number of Restricted Shares which have not been
forfeited hereunder.  Upon the Company's request, Grantee agrees for himself and
any other holder(s) to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing the unforfeited number of Restricted Shares.

5.                  Issuance of Certificate.

(a)               The Company shall cause to be issued a stock certificate,
registered in the name of the Grantee, evidencing the Restricted Shares upon
receipt of a stock power duly endorsed in blank with respect to such shares. 
Each such stock certificate shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the restricted stock
agreement entered into between the registered owner of such shares and Seitel,
Inc.  copies of the restricted stock agreement are on file in the office of the
secretary of Seitel, Inc., located at 10811 S. Westview Circle Drive, Suite 100,
Bldg. C, Houston, TEXAS  77043.

Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions thereon have lapsed.

(b)               The certificate issued pursuant to this Section 5, together
with the stock powers relating to the Restricted Shares evidenced by such
certificate, shall be held by the Company.  The Company may issue to the Grantee
a receipt evidencing the certificates held by it which are registered in the
name of the Grantee.

6.                  Miscellaneous.

(a)               Certain Transfers Void.  Any purported transfer of Restricted
Shares in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to transfer any interest or title in the
purported transferee.

(b)               No Fractional Shares.  All provisions of this Agreement
concern whole shares of Common Stock.  If the application of any provision
hereunder would yield a fractional share, the value of such fractional share
shall be paid to the Grantee in cash.

(c)                Not an Agreement for Continued Employment or Services.  This
Agreement shall not, and no provision of this Agreement shall be construed or
interpreted to, create any right of Grantee to continue employment with or
provide services to the Company, Company affiliates, parent, subsidiary or their
affiliates. 

(d)               Dispute Resolution.

(i)                  Arbitration. All disputes and controversies of every kind
and nature between any parties hereto arising out of or in connection with this
Agreement or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:

(1)               After a dispute or controversy arises, any party may, in a
written notice delivered to the other parties to the dispute, demand such
arbitration. Such notice shall designate the name of the arbitrator (who shall
be an impartial person) appointed by such party demanding arbitration, together
with a statement of the matter in controversy.

(2)               Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties'
arbitrator (who shall be an impartial person). If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the "AAA"). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.

(3)               Each party shall bear its own arbitration costs and expenses.
The arbitration hearing shall be held in Houston, Texas at a location designated
by a majority of the arbitrators. The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

(4)               The arbitration hearing shall be concluded within ten (10)
days unless otherwise ordered by the arbitrators and the written award thereon
shall be made within fifteen (15) days after the close of submission of
evidence. An award rendered by a majority of the arbitrators appointed pursuant
to this Agreement shall be final and binding on all parties to the proceeding,
shall resolve the question of costs of the arbitrators and all related matters,
and judgment on such award may be entered and enforced by either party in any
court of competent jurisdiction.

(5)               Except as set forth in Section 6(d)(ii), the parties stipulate
that the provisions of this Section shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any controversy or dispute arising
out of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

(ii)                Emergency Relief. Notwithstanding anything in this
Section 6(d) to the contrary, any party may seek from a court any provisional
remedy that may be necessary to protect any rights or property of such party
pending the establishment of the arbitral tribunal or its determination of the
merits of the controversy or to enforce a party's rights under Section 6(d).

(e)                Notices.  Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his address indicated
herewith, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner herein set
forth.  Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means), and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

(f)                 Amendment and Waiver.  This Agreement may be amended,
modified or superseded only by written instrument executed by the Company and
Grantee.  Any waiver of the terms or conditions hereof shall be made only by a
written instrument executed and delivered by the party waiving compliance.  Any
amendment or waiver agreed to by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company.  The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition in this Agreement, or breach
thereof, in one or more instances shall be deemed a continuing waiver of any
such condition or breach, a waiver of any other condition, or the breach of any
other term or condition.

(g)               Independent Legal and Tax Advice.  The Grantee has been
advised and Grantee hereby acknowledges that he has been advised to obtain
independent legal and tax advice regarding this grant of the Restricted Shares
and the disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code.

(h)               Governing Law and Severability.  This Agreement shall be
governed by the internal laws, and not the laws of conflict, of the State of
Delaware.  The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement which shall remain in full force and
effect.

(i)                 Successors and Assigns.  Subject to the limitations which
this Agreement imposes upon transferability of Restricted Shares, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and, upon his death, on his estate and
beneficiaries thereof (whether by will or the laws of descent and distribution).

(j)                 Community Property.  Each spouse individually is bound by,
and such spouse's interest, if any, in any shares is subject to, the terms of
this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.

(k)               Entire Agreement.  This Agreement supersedes any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitute the sole and
only agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

(l)                 Compliance with Other Laws and Regulations.  This Agreement,
the grant of Restricted Shares and issuance of Common Stock shall be subject to
all applicable federal and state laws, rules, regulations and applicable rules
and regulations of any exchanges on which such securities are traded or listed,
and Company rules or policies.  Any determination in this connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.

(m)             Tax Requirements.

(i)                  Tax Withholding.  This grant under this Agreement is
subject to and the Company shall have the power and the right to deduct or
withhold, or require the Grantee to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan and this Agreement.

(ii)                Share Withholding.  With respect to tax withholding required
upon any taxable event arising as a result of this Agreement, Grantee may elect,
subject to the approval of the Committee in its discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of Stock having a Fair Market Value on the date the tax is to be
determined equal to the statutory total tax which could be imposed on the
transaction.  All such elections shall be made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its discretion, deems appropriate.  Any fraction of a share of
Stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash by the Grantee.

(n)               Grantee's Address. 

                    Grantee's address of record is:             

 

 

 

Grantee shall be responsible to notify the Company of any changes to his
address.

[Signature page follows]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

                                                                              
COMPANY:

                                                                              
SEITEL, INC.

By:





Name:



Robert D. Monson

Title:



Chief Executive Officer and President

                                                                              
Address:     Seitel, Inc.

                                                                                                 
10811 S. Westview Circle Drive,

                                                                                                 
Suite 100, Bldg. C

                                                                                                 
Houston, TX 77043

                                                                                                 
Facsimile:  (713) 881-8901

                                                                                                 
Attention: Secretary

                                                                              
GRANTEE:

Signature:



 

Printed Name:



 

 

--------------------------------------------------------------------------------


APPENDIX A TO

RESTRICTED STOCK AGREEMENT

 

Grantee's Name:                                 

Grant Date:

Number of

Restricted Shares Granted

__________

__________

Vesting Dates:

Date

Number of

Restricted Shares Granted

__________

33.33%

__________

33.33%

__________

33.34%

Note:  All vesting is subject to the terms and conditions of the Agreement. 

--------------------------------------------------------------------------------

 

 